IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 61 EM 2015
                              :
               Respondent     :
                              :
                              :
           v.                 :
                              :
                              :
KALIF V. GANT,                :
                              :
               Petitioner     :


                                      ORDER


PER CURIAM
      AND NOW, this 27th day of August, 2015, the Motion for Correction of Superior

Court Docket and the Petition for Leave to File Petition for Allowance of Appeal Nunc

Pro Tunc are DENIED.